DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments for the rejection of the claims under 35 USC 112(a), the Examiner agrees and thus the rejection is withdrawn 

Regarding the arguments for the rejection of the claims under 35 USC 101, the Examiner agrees and thus the rejection is withdrawn.

Regarding the arguments for the rejection of the claims under 35 USC 103, the Examiner agrees and thus the rejection is withdrawn


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-24, 26, 27, 29 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, and 12-14  of co-pending Application No. 16/520,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a fitness tracking system that can be used to gather data from social media on a user to determine if there is fitness activity, and then uses the system to estimate any determined missing data to then fill in the missing data and then initiate a fitness program adjustment.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A comparison of the Applications is shown in the table below: 

Claim 15 (Instant Application 15919356)
Claim 1 (Reference Application 16520724)
A wearable electronic fitness tracker device, in communication with a mobile device that is in communication with a social media system, the wearable electronic fitness tracker device comprising: a processor; a global positioning system (GPS) receiver; a memory coupled to the processor, the memory containing instructions, that when 
A computer implemented method for health data management, comprising: providing a wearable electronic fitness tracker device in communication with a mobile device that is in communication with a social media system, wherein the wearable electronic fitness tracker device comprises a processor and memory;
receiving a user height value and a user stride value into a user profile; detecting a data gap from a health parameter dataset associated with a user, wherein the data gap is outside of a value predetermined as an amount of time a user sleeps each day; determining a missing data time duration corresponding to the data gap;
receiving, in the wearable electronic fitness tracker device, a user height value and a user stride value into a user profile; detecting, by the wearable electronic fitness tracker device, a data gap from a health parameter dataset associated with a user, wherein the data gap is outside of a value predetermined as an amount of time a user sleeps each day; determining, by the wearable electronic fitness tracker device, a missing data time duration corresponding to the data gap; determining, by the wearable electronic fitness tracker device, a missing data time duration corresponding to the data gap;
detecting text from a post on a social media system of the user; using natural language processing to analyze the text in the post; determining keywords, based on the natural language processing; detecting that the keywords are associated with an event indicating some activity associated with the 




presenting, by the wearable electronic fitness tracker device, a confirmation user interface that includes a query to the user requesting confirmation relating to the estimated number of steps; and combining, by the wearable electronic fitness tracker device, the estimated number of steps, as the estimated data subset, with the health parameter dataset to create a revised health parameter dataset in response to receiving affirmative confirmation, relating to the query, as user input
and initiating a fitness program adjustment based on the revised health parameter dataset;
and initiating, by the wearable electronic fitness tracker device, a fitness program adjustment based on the revised health parameter dataset.
wherein the electronic fitness tracker includes a tether, a wristband, or a ring.
attaching the electronic fitness tracker to a user via a tether, a wristband, or a ring





Allowable Subject Matter
In regards to the invention’s novelty, all of the previously recited references, including US 20180068033 A1 to Bandyopadhyay, US 2014/0163927 A1 to Molettiere, US 2018/0314573 A1 to Chang, US 20160114214 A1 to Ellis, and NPL to Gruenwald to not teach the entirety of the claimed invention. Bandyopadhyay teaches of detecting a data gap from a health parameter and uses interpolation to estimate and replace the missing data, however does not teach of the use of a fitness tracking device to fill in the gap and does not utilize data from the user including user height and stride. Molettiere teaches of using a user’s profile to extract information to estimate missing health tracking data, however does not teach using a user’s social media postings to determine if there is activity, and then using that determination to estimate the missing data gap through the fitness tracker. Chang teaches of inputs to data tracking can be tracked by the system along with any defects of the collected data, however does not teach of using the social media of the user to determine physical activity such as walking. Ellis teaches of interpolating missing health data with a user using a fitness tracker, however does not teach of determining if a user is doing physical activity based on posts on social media. Gruenwald teaches of missing sensor data can be estimated by using historical data, however does not teach of using specific user information such as height and stride values to fill in the missing data. 

Additionally, foreign reference EP 3073399 A1 to Ram teaches of using a fitness tracking device to track physical activity and social media posting of a user to then recommend fitness change recommendations and health, however does not teach of utilizing social media to determine physical activity to then be used to estimate and fill in missing data gaps to be used for a fitness activity adjustment.

Additionally, NPL “Integrating Social Media and Mobile Sensor Data for Clinical Decision Support” to Denecke teaches that social media data can be integrated with fitness tracking devices in order to model the fitness of a user by use of machine learning models, however does not teach of how social media posts related to fitness are tracked to then determine data gaps in steps data to then be used to update fitness plans.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Jonathan Ng/Primary Examiner, Art Unit 3619